Citation Nr: 0605677	
Decision Date: 02/28/06    Archive Date: 03/01/06

DOCKET NO.  96-48 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for the veteran's post-traumatic stress disorder for 
the period prior to May 10, 2004.  

2.  Entitlement to a disability evaluation in excess of 50 
percent for the veteran's post-traumatic stress disorder for 
the period on and after May 10, 2004.  

3.  Entitlement to a disability evaluation in excess of 10 
percent for the veteran's left eye iritis with corneal 
opacity for the period prior to December 19, 1996.  

4.  Entitlement to a disability evaluation in excess of 30 
percent for the veteran's left eye iritis with corneal 
opacity for the period on and after December 19, 1996.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from January 1943 to January 
1946.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision of the 
New York, New York, Regional Office (RO) which, in pertinent 
part, granted service connection for mustard gas burn scar 
residuals; assigned a noncompensable evaluation for that 
disability; denied service connection for post-traumatic 
stress disorder (PTSD); and denied an increased disability 
evaluation for the veteran's left eye iritis with corneal 
opacity and an ulcer.  In March 1997, the RO granted service 
connection for PTSD and assigned a 10 percent evaluation for 
that disability.  In September 1998, the veteran was afforded 
a hearing before the undersigned Veterans Law Judge sitting 
at the RO.  At the hearing, the veteran expressly withdrew 
his claim for an initial compensable evaluation for his 
mustard gas burn scar residuals.  In March 1999, the Board 
remanded the veteran's claims to the RO for additional 
action.  

In February 2003, the RO, in pertinent part, increased the 
evaluation for the veteran's left eye disability from 10 to 
30 percent and effectuated the award as of December 19, 1996.  
In September 2003, the Board remanded the veteran's claims to 
the RO for additional action.  

In September 2005, the RO increased the evaluation for the 
veteran's PTSD from 10 to 50 percent and effectuated the 
award as of May 10, 2004.  In February 2006, the veteran 
submitted a Motion to Advance on the Docket.  In February 
2006, the Board granted the veteran's motion. 

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected PTSD.  
In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
a similar appeal and directed that it was specifically not a 
claim for an increased disability evaluation.  However, the 
Court did not provide a specific name for the issue in lieu 
of "increased disability evaluation."  In the absence of 
such direction, the Board has framed the issues as 
entitlement to an evaluation in excess of 10 percent for the 
veteran's PTSD for the period prior to May 10, 2004, and an 
evaluation in excess of 50 percent for the veteran's PTSD for 
the period on and after May 10, 2004.  The veteran is not 
prejudiced by such action.  The Board has not dismissed any 
issue and the law and regulations governing the evaluation of 
disabilities is the same regardless of how the issue is 
styled.  

For the reasons and bases addressed below, a 30 percent 
evaluation for the veteran's PTSD for the period prior to May 
10, 2004, and a 70 percent evaluation for his PTSD for the 
period on and after May 10, 2004, are GRANTED.  

The issues of increased evaluations for the veteran's left 
eye disability are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The Department 
of Veterans Affairs (VA) will notify the veteran if further 
action is required on his part.  


FINDINGS OF FACT

1.  The provisions of 38 C.F.R. § 4.132, Diagnostic Code 9411 
in effect prior to November 7, 1996 are more favorable to the 
veteran's claim than those of 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2005) in effect after that date.  

2. The veteran's PTSD has been shown to be productive of no 
more than definite social and industrial impairment and 
Global Assessment of Functioning scores of between 50 and 65 
prior to May 10, 2004.  

3.  The veteran's PTSD has been shown to be productive of no 
more than severe social and industrial impairment and Global 
Assessment of Functioning scores of 45 on and after May 10, 
2004.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation for the 
veteran's PTSD for the period prior to May 10, 2004, have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.7 (2005).  

2.  The criteria for a 70 percent evaluation for the 
veteran's PTSD for the period on and after May 10, 2004, have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.7 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a Veterans Claims Assistance Act of 2000 
(VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's claims, the Board observes that the RO issued VCAA 
notices to the veteran in June 2001, August 2004, and March 
2005 which informed him of the evidence needed to support his 
claims for an evaluation in excess of 10 percent for his PTSD 
for the period prior to May 10, 2004, and an evaluation in 
excess of 50 percent for his PTSD for the period on and after 
May 10, 2004; what actions he needed to undertake; and how 
the VA would assist him in developing his claims.  The 
veteran was specifically requested to submit any and all 
relevant evidence and/or documentation in his possession.  
The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  

The veteran has been afforded VA examinations for 
compensation purposes.  The examination reports are of 
record.  The veteran has been afforded hearings before a VA 
hearing officer and the undersigned Veterans Law Judge.  The 
hearing transcripts are of record.  There remains no issue as 
to the substantial completeness of the veteran's claims.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2005).  Any duty imposed on the 
VA, including the duty to assist and to provide notification, 
has been met.  Therefore, the Board finds that the VA has 
satisfied its duty to notify and the duty to assist pursuant 
to the VCAA.  See 38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 
C.F.R. §§ 3.159(b), 20.1102 (2004); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
Given the favorable decisions below, the Board finds that 
appellate review of the veteran's claims would not constitute 
prejudicial error.  


II.  PTSD

A.  Historical Review

The report of a November 1995 VA examination for compensation 
purposes states that the veteran was diagnosed with PTSD 
secondary to his World War II experiences.  The VA examiner 
determined that the veteran's PTSD was manifested by moderate 
psychiatric incapacity.  In March 1997, the RO granted 
service connection for PTSD; assigned a 10 percent evaluation 
for that disability and effectuated the award as of October 
4, 1995.  In September 2005, the RO increased the evaluation 
for the veteran's PTSD from 10 to 50 percent disabling and 
effectuate the award as of May 10, 2004.  

B.  Evaluations

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2005).  On and before November 
6, 1996, the rating schedule directed that a 10 percent 
evaluation was warranted for PTSD when there was emotional 
tension and other evidence of anxiety which was productive of 
mild social and industrial impairment.  A 30 percent 
evaluation required definite impairment in the veteran's 
ability to establish or maintain effective and wholesome 
relationships with people and psychoneurotic symptoms 
resulting in such reductions in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
social and industrial impairment.  A 50 percent evaluation 
required the veteran's ability to establish or maintain 
effective or favorable relationships with people to be 
considerably impaired and his reliability, flexibility, and 
efficiency levels to be so reduced by reason of his 
psychoneurotic symptoms as to result in considerable 
industrial impairment.  A 70 percent evaluation required that 
the veteran's ability to establish and maintain effective or 
favorable relationships with people be severely impaired and 
his psychoneurotic symptoms be of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.  A 100 percent evaluation 
required that attitudes of all contacts except the most 
intimate be so adversely affected as to result in the 
veteran's virtual isolation in the community or there be 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes (such as fantasy, confusion, panic, and 
explosions of aggressive energy) associated with almost all 
daily activities resulting in a profound retreat from mature 
behavior, or the individual must be demonstrably unable to 
obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).  

On November 7, 1996, the Secretary of the VA amended the 
portions of the Schedule For Rating Disabilities applicable 
to psychiatric disabilities including PTSD.  Under the 
amended rating schedule, a 10 percent evaluation is warranted 
for PTSD which is productive of occupational and social 
impairment due to either mild or transient symptoms which 
decrease work efficiency and the ability to perform 
occupational tasks only during periods of significant stress 
or symptoms controlled by continuous medication.  A 30 
percent evaluation requires occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although the individual is generally functioning 
satisfactorily with routine behavior and normal self-care and 
conversation) due to symptoms such as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).  A 50 
percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
symptoms such as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks 
occurring more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material or 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  A 70 percent evaluation requires 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood due to symptoms such as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  A 100 percent evaluation requires 
total occupational and social impairment due to symptoms such 
as gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, a persistent danger of hurting self or others, an 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2005).  

The Court had clarified that "where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to appellant should ... 
apply unless Congress provided otherwise or permitted the 
Secretary ... to do otherwise and the Secretary did so."  
Cohen v. Brown, 10 Vet. App. 128, 139 (1997) citing Fugere v. 
Derwinski, 1 Vet. App. 103, 109 (1990).  

In a precedent opinion dated April 10, 2000, the General 
Counsel of the VA concluded that when a provision of the 
rating schedule is amended while a claim for an increased 
evaluation under that provision is pending, the Board should 
first determine whether the amended regulation is more 
favorable to the veteran.  If so, the retroactive application 
of the amended regulation is governed by 38 U.S.C.A. 
§ 5110(g) (West 2002) which provides that the VA may award an 
increased evaluation based on a change in the regulation 
retroactive to, but no earlier than, the effective date of 
the amended regulation.  In such situations, the Board should 
apply the prior version of the regulation for the period 
prior to the amendment and utilize the amended regulation for 
the period on and after the effective date.  VAOPGPREC 
3-2000.  

The Board finds that the provisions of 38 C.F.R. § 4.132, 
Diagnostic Code 9411 to be more favorable to the veteran as 
it requires less specific psychiatric symptoms than those of 
38 C.F.R. § 4.130, Diagnostic Code 9411.  Therefore, the 
Board will review the veteran's entitlement to increased 
evaluations under 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).  VAOPGPREC 3-2000.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).  




1.  Period Prior to May 10, 2004

At the November 1995 VA examination for compensation 
purposes, the veteran complained of "not good nerves," 
shakiness, and impaired sleep.  On mental status examination, 
the veteran was observed to be alert, cooperative, slightly 
anxious, and mildly depressed.  He exhibited logical and 
coherent speech.  An impression of PTSD secondary to the 
veteran's World War II experiences with associated insomnia 
was advanced.  The VA examiner commented that the veteran's 
"psychiatric impairment was moderate."  

At a November 1996 hearing before a VA hearing officer, the 
veteran testified that he experienced nervousness, occasional 
flashbacks, and occasional panic attacks.  He received VA 
treatment for his PTSD.  At the September 1998 hearing before 
the undersigned VLJ sitting at the RO, the veteran testified 
that he experienced irritability, depressive moods, recurrent 
war memories, associated impaired sleep, and social 
isolation.  

At a December 1996 VA examination for compensation purposes, 
the veteran complained of nervousness, depression, and 
impaired sleep.  He reported that "his nerves were shot."  
The veteran was observed to be "slightly tense and somewhat 
depressed."  An impression of PTSD was advanced.  The VA 
examiner opined that the veteran's "psychiatric incapacity 
was moderate."  

Multiple VA treatment entries dated in 1997, 1998, and 1999 
state that the veteran exhibited mild anxiety and insomnia.  
GAF scores of 65 were advanced.  

A May 2002 psychiatric evaluation noted that the veteran 
complained of increased anxiety, a depressed mood of two 
months' duration, associated weight loss, and impaired sleep.  
The veteran's spouse was reported to have recently died.  On 
mental status examination, the veteran exhibited a depressed 
mood, a "stable solemn" affect, anxious facies at times, 
normal speech, goal-directed thought processes, good insight 
and judgment, and no suicidal or homicidal ideations.  The 
veteran was diagnosed with a major depressive disorder and 
"[ruleout] complicated bereavement."  A Global Assessment 
of Functioning (GAF) score of 50 was advanced.  A June 2002 
VA treatment record states that the veteran complained of 
depression and panic attacks.  

At an August 2002 VA examination for compensation purposes, 
the veteran complained of World War II-related nightmares and 
flashbacks.  He reported that his psychiatric symptomatology 
has increased in severity due to the recent deaths of some 
Army buddies.  The veteran was reported to be alert and fully 
oriented.  On examination, the veteran exhibited a depressed 
and irritable mood, "full range and appropriate" affect, an 
intact memory, and no suicidal or homicidal ideations or 
hallucinations.  The veteran was diagnosed with chronic PTSD.  
A GAF score of 65 was advanced.  The examiner commented that 
"there is no indication that his condition has caused more 
than a 10% give or take 10% loss of functioning in terms of 
his quality of life in general."  

VA psychiatric evaluations dated in November 2002 and 
February 2003 indicate that the veteran complained of a sense 
of aimlessness, poor motivation, and social withdrawal.  On 
mental status examination, the veteran exhibited a depressed 
mood, a constricted affect, normal speech, a coherent thought 
process, poor insight, and no hallucinations or suicidal or 
homicidal ideation.  The veteran was diagnosed with a major 
depressive disorder and "[ruleout] complicated 
bereavement."  GAF scores of 55 and 60 were advanced.   

VA psychiatric evaluations dated in April, May, and June 2003 
note that the veteran's daughter reported that he was 
compulsive about the inservice episode wherein he was exposed 
to mustard gas.  On mental status examination, the veteran 
exhibited a depressed mood, a constricted affect, normal 
thought processes, and no hallucinations or suicidal or 
homicidal ideations.  The veteran was diagnosed with a major 
depressive disorder.  GAF scores of 65 were advanced.  

The Board has reviewed the probative evidence of record 
arising from the period prior to May 10, 2004, including the 
veteran's testimony and written statements on appeal.  
Initially, the Board observes that the veteran's psychiatric 
symptomatology has been variously attributed to his 
service-connected chronic PTSD and a major depressive 
disorder.  Given the disabilities' common symptomatology and 
as no competent medical professional has distinguished the 
impairment associated with the veteran's PTSD from that 
arising from his major depressive disorder, the Board will 
consider all psychiatric impairment as arising from the 
veteran's PTSD.  Prior to May 10, 2004, the veteran's 
psychiatric disability was consistently shown to be 
productive of mild to moderate social and industrial 
impairment.  Examining VA psychiatric personnel advanced GAF 
scores of between 50 and 65.  

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness." DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994).  A GAF score of between 
41 and 50 denotes serious symptoms, e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting or any 
serious impairment in social, occupational, or school 
functioning, e.g., no friends, unable to keep a job.  A score 
of between 55 and 60 rating indicates moderate difficulty in 
social, occupational, or school functioning.  Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. 
App. 266, 267 (1996).  

In light of the preceding authorities, the Board finds that 
the veteran's PTSD was productive of definite social and 
industrial impairment prior to May 10, 2004.  Such disability 
clearly merits assignment of at least a 30 percent evaluation 
under the provisions of 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).  In the absence of evidence of considerable 
social and industrial impairment such as GAF scores of 
consistently 50 and lower or the need for psychiatric 
hospitalization, the Board finds that a 30 percent evaluation 
and no more is warranted for the veteran's PTSD for the 
period prior to May 10, 2004.  

2.  Period On and After May 10, 2004

A May 10, 2004, VA treatment record states that the veteran 
complained of recurrent World War II-related intrusive 
thoughts and flashbacks, moderate depression, anger, 
irritability, and tension.  

VA psychiatric evaluations dated in October 2004 and January 
2005 note that the veteran complained of World War II-related 
intrusive thoughts and flashbacks and depression.  On mental 
status examination, the veteran was reported to be oriented 
times three and coherent.  He exhibited a depressed mood, a 
constricted affect, and no hallucinations or suicidal or 
homicidal ideations.  The veteran was diagnosed with chronic 
PTSD with a depressed mood.  GAF scores of 45 were advanced.  

On and after May 10, 2005, the veteran's PTSD has been shown 
to be manifested by GAF scores of 45.  Such findings denoted 
severe social and industrial impairment warranting the 
assignment of a 70 percent evaluation under the provisions of 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  In the 
absence of objective evidence reflecting that the veteran's 
service-connected psychiatric disability alone is either 
productive of his virtual isolation in the community; 
manifested by totally incapacitating psychoneurotic symptoms; 
or renders him demonstrably unable to obtain or retain 
employment, the Board finds that a 70 percent evaluation and 
no more is warranted for the veteran's PTSD for the period on 
and after May 10, 2004.  


ORDER

A 30 percent evaluation for the veteran's PTSD for the period 
prior to May 10, 2004, is GRANTED subject to the laws and 
regulations governing the award of VA benefits.  

A 70 percent evaluation for the veteran's PTSD for the period 
on and after May 10, 2004, is GRANTED subject to the laws and 
regulations governing the award of VA benefits.  


REMAND

In reviewing the record, the Board observes that the veteran 
has been diagnosed with multiple chronic left eye 
disabilities.  Since the last VA examination for compensation 
purposes, he has been diagnosed with a right eye malignant 
tumor.  The VA's statutory duty to assist the veteran 
includes the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  Given these fact and as it is 
necessary to clearly discern what left eye disabilities are 
manifestations of his service-connected left eye disorder, 
the Board finds that an additional evaluation would be 
helpful in resolving the issues raised by the instant appeal.  

Accordingly, this case is REMANDED for the following action:

1.  Contact the veteran and request that 
he provide information as to all 
treatment of his left eye disabilities 
after 2002 including the names and 
addresses of all health care providers.  
Upon receipt of the requested information 
and the appropriate releases, the RO 
should then contact all identified health 
care providers and request that they 
forward copies of all available clinical 
documentation pertaining to treatment of 
the veteran, not already of record, for 
incorporation into the record.  

2.  Request copies of all VA clinical 
documentation pertaining to the veteran's 
treatment after September 2005, not 
already of record, for incorporation into 
the record.

3.  Then schedule the veteran for VA 
examination for compensation purposes in 
order to determine the current nature and 
severity of his service-connected left 
eye disability.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  

The examiner should specifically state 
(1) whether the veteran's left eye 
cataract residuals, aphakia, microcystic 
edema, and all other identified left eye 
disorders constitute manifestations of 
his service-connected left eye disability 
and (2) whether the veteran is blind in 
his right eye.  

Send the claims folders to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.

4.  Then readjudicate the veteran's 
entitlement to both an evaluation in 
excess of 10 percent for his left eye 
iritis with corneal opacity for the 
period prior to December 19, 1996, and an 
evaluation in excess of 30 percent for 
his left eye iritis with corneal opacity 
for the period on and after December 19, 
1996.  If the benefits sought on appeal 
remain denied, the veteran and his 
accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
statement of the case.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


